t c memo united_states tax_court ironbridge corp and subsidiaries f k a pitt-des moines inc petitioners v commissioner of internal revenue respondent ironbridge corp and subsidiary petitioners v commissioner of internal revenue respondent docket nos filed date jasper g taylor iii richard l hunn and susan v sample for petitioners deborah h delgado and travis t vance iii for respondent memorandum opinion goeke judge this matter is before the court on petitioners’ motion to dismiss these cases and to enter decisions against petitioners respondent objects to petitioners’ motion we will grant petitioners’ motion and enter decisions background respondent issued a notice_of_deficiency to ironbridge corp formerly pitt- des moines inc subs ironbridge corp on date which determined deficiencies and section accuracy-related_penalties for and respondent also issued a notice_of_deficiency to ironbridge corp on date which determined deficiencies and sec_6662 accuracy-related_penalties for and petitioners timely filed petitions contesting the deficiencies and penalties and the cases were consolidated for trial for each of the taxable years at issue petitioners filed a consolidated federal_income_tax return which reported ironbridge corp as the common parent of the affiliated_group_of_corporations ironbridge corp is a delaware corporation and at the time the petitions were filed in these cases its principal office and mailing address was in new york the deficiencies and penalties result from respondent’s determination that petitioners entered into several complicated foreign_currency option transactions with a foreign tax_shelter devised by the accounting firm kpmg which lacked economic_substance similar transactions devised by kpmg became the basis for a 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the internal_revenue_code of practice and procedure federal criminal investigation by the u s attorney’s office for the southern district of new york that investigation ultimately resulted in indictments and prosecution in the u s district_court for the southern district of new york of several people involved in the transactions see united_states v stein docket no 05-cr-00888-lak s d n y filed date although he has not been indicted or tried the principal of petitioners james haber believes he was one of the persons involved in the criminal investigation mr haber stated during deposition testimony that he believes he became a potential target of the criminal investigation around or while stein concluded in date the related criminal investigation is ongoing on date the u s attorney’s office for the southern district of new york sent a letter to counsel for mr haber which confirmed that there is an on- going investigation by the u s attorney’s office for the southern district of new york of various individuals and entities involved in tax_shelter activities but stated that the office and the tax_division department of justice have no present intention of seeking criminal charges against mr haber or his companies with respect to the tax benefits claimed by client taxpayers from the shelter transactions in which haber and his companies were involved the criminal proceedings delayed the trial of these cases several times on date petitioners filed a motion for stay of proceedings stating that allowing this case to proceed to trial would likely put the petitioners in the difficult position of being unable to put on their case as mr haber and other personnel of his companies would likely invoke the fifth_amendment with respect to interrogatories depositions and trial testimony the other personnel who would also likely invoke the fifth_amendment were not identified respondent objected to petitioners’ motion for stay of proceedings and the motion was denied on date on date petitioners filed a motion to dismiss the consolidated cases and enter decisions against them petitioners stated that they filed the motion as a result of their inability to present the testimony of mr haber and other individuals who planned to invoke their fifth_amendment rights petitioners claim that the lack of such testimony would prevent the petitioners from being able to put on their case at trial because testimony from these witnesses is critical to petitioners’ ability to meet their burden_of_proof in these 2pursuant to joint requests by the parties the trial was continued on date and june and date as a result of the criminal proceedings in addition to these months the parties also spent substantial time in trial preparation cases respondent objected to petitioners’ motion to dismiss on the grounds that the principles of judicial economy require a final_determination of these issues in this proceeding which only a decision on the merits or an agreed stipulated decision can produce respondent is concerned that petitioners’ motion is merely an attempt to unnecessarily prolong and delay this proceeding i denial of petitioners’ motion for stay of proceedings discussion petitioners filed their motion to dismiss and enter decisions as a result of our refusal to grant their motion for stay of proceedings we therefore begin with an explanation of why we have determined a stay of proceedings is no longer appropriate the constitution does not ordinarily require a stay of civil proceedings pending the outcome of a related criminal case 45_f3d_322 9th cir 628_f2d_1368 d c cir a court nevertheless has discretion to stay civil proceedings ‘when the interests of justice seem to require such action ’ keating f 3d pincite quoting 397_us_1 ndollar_figure upon a showing of special circumstances we will stay the case so as to prevent substantial and irreparable prejudice 659_f2d_660 5th cir however a stay of a civil case to permit conclusion of a related criminal prosecution has been characterized as ‘an extraordinary remedy’ 676_f3d_83 2d cir quoting trs of plumbers pipefitters nat’l pension fund v transworld mech inc 886_fsupp_1134 s d n y various courts have formulated multifactor tests to apply in deciding whether in the light of these hazards to the defendants in the civil proceedings against them to grant a stay of those proceedings louis vuitton malletier s a f 3d pincite the district courts of the second circuit have often used the following six-factor balancing test the extent to which the issues in the criminal case overlap with those presented in the civil case the status of the case including whether the defendant here petitioners has been indicted the private interests of the plaintiff here respondent in proceeding expeditiously weighed against the prejudice to plaintiff respondent caused by the delay the private interests of and burden on the defendant here petitioners the interests of the courts and the public interest id pincite after considering each factor as explained herein we found the cumulative weight of the factors to favor denying the stay we therefore denied petitioners’ motion for stay of proceedings a overlap of issues petitioners allegedly entered into transactions with tax_shelters devised by kpmg similar transactions devised by kpmg became the basis for the indictment and prosecution of several people involved in the transactions we believe both these cases and the related criminal investigation revolve around the purpose and operation of similar complicated financial transactions and thus the cases overlap considerably this factor weighs in favor of a stay b status of the case a stay of a civil case is most appropriate where a party to the civil case has already been indicted and stays will generally not be granted before an indictment is issued trs of plumbers pipefitters nat’l pension fund f_supp pincite in these cases mr haber has not been indicted in addition while the government has not granted mr haber immunity from criminal prosecution the government has indicated it has no plans to prosecute him or his companies although mr haber claims to have been a target of a criminal investigation for nearly years no action has been taken this factor weighs against a stay c interests of and prejudice to respondent in addition to the potential loss of evidence and testimony as time passes respondent faces increasing difficulty in collecting from petitioners or others as transferees this factor weighs against a stay d interests of and burden on petitioners even if mr haber invoked the fifth_amendment petitioners’ actions can be proven through the testimony of employee sec_3 and through contemporaneous corporate records see eg 417_us_85 individuals cannot rely on the fifth_amendment privilege to avoid producing the records of a collective entity in economic_substance cases like this one the mechanics of the deal will necessarily be reflected in transactional documentation this factor weighs against a stay e interest of the courts this factor may favor a stay in a case when it is possible to use the criminal judgment as a basis for collateral_estoppel in a related civil case a stay may also ensure that civil discovery when it resumes will proceed unobstructed by concerns of self-incrimination these interests are stronger when the cases share a large 3petitioners’ motion for stay of proceedings did not identify employees who might invoke the fifth_amendment in refusing to testify number of common issues see dresser indus inc f 2d pincite6 t he strongest case for deferring civil proceedings is where a party under indictment for a serious offense is required to defend a civil or administrative action involving the same matter however petitioners are not at risk of criminal prosecution thereby reducing the possible future use of collateral_estoppel to zero and it does not appear likely that mr haber is in criminal jeopardy given that it is uncertain whether mr haber will even be indicted granting the motion could result in the imposition of a lengthy and indeterminable stay for no reason this factor weighs against a stay f public interest the public’s interest involves the resolution of disputes with minimal delay but only to the extent that it does not jeopardize the integrity of a criminal proceeding 625_fsupp2d_391 s d tex the integrity of a criminal proceeding will generally be at stake when the noncriminal proceeding may expand rights of criminal discovery beyond the limits of rule b of the federal rules of criminal procedure undermine the party’s fifth_amendment privilege_against self-incrimination expose the basis of the defense to the prosecution in advance of a criminal trial or otherwise prejudice the criminal case dresser indus inc f 2d pincite the fact that mr haber has not been indicted during a lengthy investigative period makes it much less likely that the integrity of a criminal proceeding will be jeopardized in addition issuing a stay in such a case could result in the imposition of a lengthy and indeterminable delay before resolution of these cases this factor weighs against a stay ii motion to dismiss under sec_7459 if a petition has been filed in the tax_court and we dismiss the case for any reason other than lack of jurisdiction we must enter an order finding the deficiency in tax to be the amount determined by the commissioner in his notice_of_deficiency unless the commissioner reduces the amount of his claim 62_tc_519 thus if we were to grant petitioners’ motion we would be required to enter decisions finding deficiencies in petitioners’ taxes for the years involved in the amounts respondent determined in the notices of deficiency see id petitioners have acknowledged several times in their motion to dismiss that if their motion is granted decisions will be entered against them in these cases the acceptance or rejection of a proffered concession is a matter within the discretion of this court and we should exercise our discretion in accordance with the interest of justice see 79_tc_668 67_tc_599 respondent has not suggested how the interests of justice would compel us to deny petitioners’ motion and we can conceive of no injustice in granting petitioners’ motion we therefore will grant petitioners’ motion to dismiss to reflect the foregoing an appropriate order will be issued and decisions will be entered for respondent 4respondent has stated that petitioners’ motion is merely an attempt to delay the proceedings and that judicial economy requires either a decision on the merits or else execution of a stipulated decision effectuating a final full and complete concession of this case by petitioners however respondent has not specified how granting petitioners’ motion would delay the proceedings we note that a decision rendered upon a default or in consequence of a dismissal other than a dismissal for lack of jurisdiction shall operate as an adjudication on the merits rule d see also settles v commissioner t c ___ ___ slip op pincite date 62_tc_519
